                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 AT NASHVILLE


HELPING HANDS HOME IMPROVEMENT, LLC,                    )
                                                        )
    Plaintiff,                                          )
                                                        )       Case No. 3:20-cv-00092
v.                                                      )
SELECTIVE INSURANCE COMPANY OF                          )       JUDGE RICHARDSON
SOUTH CAROLINA,                                         )       Magistrate Judge Frensley
                                                        )
    Defendant.                                          )


                       STIPULATION AND AGREED ORDER

    The Court notes the following stipulation and makes the following order:

        1. Defendant has requested from Plaintiff a short extension of time to June 12, 2020,

            within which to file its response to the Amended Complaint to which Plaintiff has

            agreed;

        2. Considering this agreement, it is, therefore, ORDERED that Defendant shall file its

            answer or motion in response to the Amended Complaint on or before June 12,

            2020.

            IT IS SO ORDERED.

                                         _____________________________________
                                         Jeffery S. Frensley, U.S. Magistrate Judge




  Case 3:20-cv-00092 Document 32 Filed 06/01/20 Page 1 of 3 PageID #: 163
APPROVED FOR ENTRY:

/s/ John. S. Hicks
John S. Hicks (#10478)
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, P.C.
211 Commerce Street, Suite 800
Nashville, Tennessee 37201
Tel: (615) 726-7337
jhicks@bakerdonelson.com

Attorneys for Defendant

/s/ J. Brandon McWherter by John S. Hicks with permission
J. Brandon McWherter (BPR No. 21600)
Johnathan L. Bobbitt (BPR No. 23515)
Emily S. Alcorn (BPR No. 33281)
Gilbert Russell McWherter Scott Bobbitt, PLC
341 Cool Springs Boulevard, Suite 230
Franklin, Tennessee 37067
bmcwherter@gilbertfirm.com
jbobbitt@gilbertfirim.com
calcorn@gilbertfirm.com

Erik D. Peterson
MEHR, FAIRBANKS & PETERSON
  TRIAL LAWYERS, PLLC
201 West Short Street, Suite 800
Lexington, KY 40507
edp@austinmehr.com

T. Joseph Snodgrass
LARSON KING, LLP
30 East Seventh St., Suite 2800
St. Paul, MN 55101
jsnodgrass@larsonking.com

Attorneys for Plaintiff




                                             2


    Case 3:20-cv-00092 Document 32 Filed 06/01/20 Page 2 of 3 PageID #: 164
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 29th day of May, 2020, a copy of the foregoing
motion was filed electronically. Notice of this filing will be sent by operation of the Court's
electronic filing system to all parties indicated on the electronic filing receipt as listed below. All
other parties will be served by regular United States mail. Parties may access this filing through
the Court's electronic filing system.

J. Brandon McWherter (BPR No. 21600)
Johnathan L. Bobbitt (BPR No. 23515)
Emily S. Alcorn (BPR No. 33281)
GILBERT RUSSELL McWHERTER SCOTT BOBBITT, PLC
341 Cool Springs Boulevard, Suite 230
Franklin, Tennessee 37067
bmcwherter@gilbertfirm.com
jbobbitt@gilbertfirim.com
calcorn@gilbertfirm.com

Erik D. Peterson
MEHR, FAIRBANKS & PETERSON
  TRIAL LAWYERS, PLLC
201 West Short Street, Suite 800
Lexington, KY 40507
edp@austinmehr.com

T. Joseph Snodgrass
LARSON KING, LLP
30 East Seventh St., Suite 2800
St. Paul, MN 55101
jsnodgrass@larsonking.com


                                                   _/s/ John S. Hicks____________________
                                                       John S. Hicks




                                                  3


    Case 3:20-cv-00092 Document 32 Filed 06/01/20 Page 3 of 3 PageID #: 165
